     Case 3:18-cv-02862-M-BH Document 60 Filed 04/24/20                                 Page 1 of 1 PageID 450



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

BERTRUM JEAN, individually and as the                         §
surviving father of Bothan Shem Jean,                         §
ALLISON A. JEAN, individually and as the                      §
surviving mother of Botham Shem Jean,                         §
and ALLISON E. FINDLEY as the                                 §
Administrator of the Estate of Botham                         §
Shem Jean,                                                    §
              Plaintiffs,                                     §
                                                              §
v.                                                            § Civil Action No. 3:18-CV-2862-M
                                                              §
THE CITY OF DALLAS, TEXAS, and                                §
AMBER GUYGER,                                                 §
          Defendants.                                         § Referred to U.S. Magistrate Judge1

                                                         ORDER

         Before the Court is City of Dallas’s Unopposed Motion for Withdrawal of Amy I. Messer as

Counsel, filed April 23, 2020 (doc. 59). Finding good cause, the defendant’s motion is GRANTED,

and Amy I. Messer is deemed withdrawn as counsel for the City.

         SO ORDERED on this 24th day of April, 2020.



                                                                    ___________________________________
                                                                    IRMA CARRILLO RAMIREZ
                                                                    UNITED STATES MAGISTRATE JUDGE




         1
         By Standing Order of Reference filed January 17, 2019, this case was referred for full case management. (See doc. 15.)
